Case 1:92-cr-01008-JS Document 955-1 Filed 12/13/18 Page 1 of 3 PagelD #: 285

EXHIBIT A
ROBERT PUGLISI LETTER
Case 1:92-cr-01008-JS Document 955-1 Filed 12/13/18 Page 2 of 3 PagelD #: 286

Robert Puglisi
716 Washington Avenue
Deptford, NJ 08096
(646)670-6031 Rvpuglisi@aol.com

December 10", 2018

Hon. Joanna Seybert

United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Frederick Puglisi, No. 92-1008(JS)

Dear Judge Seybert,

I write this letter in support of my father’s petition to be resentenced and I beseech your Honor to
consider a resentence of time to time served -- which amounts to more than 26 years of
imprisonment. I propose that your Honor consider releasing my father to live with me at my
Deptford, NJ home where I can also provide him with an opportunity to work at Chemglass Life
Sciences where I’m currently the Costing Analyst. Chemglass, one of the world’s leaders in
manufacturing and distribution of laboratory glassware supplying products such as custom
scientific apparatuses, reaction vessels, and life sciences consumables with an annual business
volume of $58 million dollars and employs a work force of 240 employees. The owners of the
Company have confirmed that my father can begin working at an entry level position until an
evaluation can be made based upon his skills.

I am deeply committed to giving comfort and support to my father in appreciation for the love
and concern he has shown me and our family despite his imprisonment since I was 18 months
old. He has continued to nurture me from prison in every way possible. From the hundreds of
letters, countless emails and cards to being lucky enough to get a daily telephone call. Always,
he expressed his sincere concern for my welfare growing up school, wood working, leather
crating, life; He was there for anything I needed him for.”Family” was always his concern rather
than complaining about the fact that he was scheduled to die in prison.
Case 1:92-cr-01008-JS Document 955-1 Filed 12/13/18 Page 3 of 3 PagelD #: 287

When my father was assigned to the Pollock prison in Louisiana, I would travel to visit him,
sometimes with my brothers Chris and Anthony, Also visiting with my father’s sisters, my aunts
Caroline and Marlene. At each visit he would focus solely on the family concerns and what was
going on in our lives, never once talking about the life he was living in prison, unless we asked.
Pollock had a remarkable positive impact on him. The programs offered inspired him to take
almost every courses available. He excelled in the computer technology courses. He also
excelled in the leather craft program, creating works on art for his sons and granddaughter. With
never working with leather before for over10 months he worked on bag after bag, project after
project with nothing but the satisfaction of our joy. In the those months he made 4 duffle bags, 2
back packs, 5 purses, 2 wallets, 1 lunch bag, and dozens of small craft for us. It wasn’t talent or
dedication that made these items, it was love.

I believe my father represents a model of rehabilitation, to the immense credit of the Bureau of
Prisons. My father’s character can be measured by how he has made such a remarkable recovery
from the despair of serving a life sentence.

[ am single and enjoy a modest home two bedrooms home located in South Jersey,
approximately 10 miles from Philadelphia. Should your Honor grant his release, I expect that my
father will be closely monitored by the probation department, even by unannounced visits or
even searches of my home. That is an insignificant inconvenience for the opportunity to spend
time with him under my roof and not limited to hour long visits in the Pollock prison.

I intend to attend the sentencing hearing on December 19 at 10:00 AM and look forward to
meeting you.

Respectfully,

 

Robert Puglisi
